DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 9, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niahitani, US 2018/0288332.
In regard to claim 1, Niahitani, US 2018/0288332, discloses an imaging apparatus comprising: 
an imaging element (see figure 2, element 103) that captures an image for detecting a phase difference in a predetermined direction on an image surface in order to detect a focal state of an image formed by an image formation lens (see para 23-24); 
an imaging element driving unit (see figure 3A2, element 500A: image stabilizing mechanism) configured to be able to drive the imaging element in a parallel movement direction and a rotation direction within a plane perpendicular to an optical axis of the image formation lens (see para 27-31 and 87-92); and 
at least one processor (see figure 2, element 121) and memory (see shown) holding a program (see para 27)which makes the processor function as: 
a focus detection unit configured to detect a focus with the imaging element rotated by the imaging element driving unit in accordance with a result of an image captured by the imaging element (see para 24).
In regard to claim 2, Niahitani, US 2018/0288332, discloses the imaging apparatus according to claim 1, wherein the focus detection unit detects a focus with the imaging element rotated around a focus detection region (see para 92).
In regard to claim 4, Niahitani, US 2018/0288332, discloses the imaging apparatus according to claim 1, wherein the processor further functions as a control unit configured to control driving of the imaging element driving unit in accordance with the result of the image captured by the imaging element (see para 27).
In regard to claim 5, Niahitani, US 2018/0288332, discloses the imaging apparatus according to claim 1, wherein the processor further functions as a posture detection unit configured to detect a posture of the imaging apparatus, and wherein the control unit controls driving of the imaging element driving unit in accordance with an output of the posture detection unit (see figure 2, element 117 and para 25).
In regard to claim 9, Niahitani, US 2018/0288332, discloses the imaging apparatus according to claim 1, wherein the processor further functions as: 
an image processing unit configured to perform predetermined image processing on an image that is the result of the image captured by the imaging element (see para 23), and a display unit configured to cause a display device to display an image subjected to predetermined image processing by the image processing unit during rotation driving of the imaging element in accordance with the result of the image captured by the imaging element (see figure 2, element 105 and para 23).
In regard to claim 20, since Niahitani, US 2018/0288332, discloses the imaging apparatus and its operation as described above in claim 1, the method of claim 20 is also disclosed (see claim 1 above). 

Allowable Subject Matter
Claims 3, 6-8, and 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0358942, discloses an imaging device that moves the image sensor.  US 2020/0026024, discloses an imaging device that uses phase detecting for focus detection.  US 2008/0145042, discloses an imaging device in which the position of an imaging element is moved.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs